                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 IN RE:                                                      No. 14-MD-2543 (JMF)
                                                             No. 14-MC-2543 (JMF)
 GENERAL MOTORS LLC
 IGNITION SWITCH LITIGATION                                  Hon. Jesse M. Furman

 This Document Relates To All Actions


     [PROPOSED] COMMON BENEFIT ORDER FUND DISBURSEMENT ORDER

        WHEREAS, Orders No. 13 (Dkt. No. 304) and No. 42 (Dkt. No. 743) establish procedures

for the collection, expenditure, and disbursement of funds for the common benefit of Plaintiffs in

this multi-district litigation;

        WHEREAS, Co-Lead Counsel, Executive Committee members, and Liaison Counsel have

made periodic payments of assessments, Executive Committee members and Liaison Counsel have

previously been reimbursed in full for those payments;

        WHEREAS, Co-Lead counsel have previously been reimbursed in part;

        WHEREAS the Motion for Approval of Allocation of Attorneys Fees and Costs, filed by

Co-Lead counsel with primary responsibility for economic loss cases (also appointed as Class

Counsel), calls for reimbursement of their firms, Hagens Berman Sobol Shapiro LLP and Lieff

Cabraser Heimann & Bernstein, LLP for most of their assessments;

        WHEREAS, Co-Lead Counsel with primary responsibility for personal injury and

wrongful death cases, or his law firm, has paid a total of $2,735,000 in assessments that have not

been reimbursed;

        WHEREAS, Plaintiffs seek reimbursement of the above-referenced amount;

        WHEREAS, there are sufficient funds for the reimbursement in the Common Benefit Order

Fund;
        WHEREAS, no opposition to the motion was filed by the deadline of June 21, 2021, ECF No. 8551;
                 NOW, THEREFORE, IT IS ORDERED that the $2,735,000 shall be disbursed from the

          Common Benefit Order Fund to Hilliard Martinez Gonzales LLP.

                 SO ORDERED.



          Dated: June 23 2021
                 _______,

          New York, New York

                                                              ___________________________________
                                                                       JESSE M. FURMAN
                                                                     United States District Judge

No later than June 28, 2021, Lead Counsel shall file the documents that were
submitted to the Court via email for in camera review on ECF ex parte under
seal in accordance with the Court's Individual Rules and Practices and the
SDNY ECF Rules and Instructions.


The Clerk of Court is directed to terminate ECF No. 8547.




                                                        -2-
